DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see pages 11-15, filed 6/1/2021, with respect to the rejection(s) of claims 8, 13, and 18 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pavlov teaching capacitances coupled between microcells in Figs. 3 and 16, and Harmon teaching capacitors coupled between SPAD pixels formed with two parallel plates, see Figs. 10 and 11.  Harmon2 also teaches different structures for forming a capacitor.
Claims 1-7, 9-18, and 20-22 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2013/0313414 ("Pavlov").
Regarding claim 13, Pavlov discloses a silicon photomultiplier, comprising: 
a first microcell that includes a first single-photon avalanche diode and first quenching circuitry (Fig. 3, each Geiger-mode avalanche photodiodes 310 with its respective quenching resistor forms a microcell, or see 505B, Fig. 16); 
a second microcell that includes a second single-photon avalanche diode and second quenching circuitry (Fig. 3, each Geiger-mode avalanche photodiodes 310 with its respective quenching resistor forms a microcell, or see 505A, Fig. 16); and 
at least one component (two capacitors 320 in series, Fig. 3, or capacitor 525, Fig. 16) coupled between the first microcell and the second microcell (Fig. 3, or Fig. 16) that causes a drop in voltage at the second single-photon avalanche diode in response to an avalanche occurring in the first single-photon avalanche diode to mitigate crosstalk between the first and second microcells (Given that the circuit structures are the same as in the application, i.e. a capacitance exists between the two microcells, it follows that the circuit has the same operating characteristics and the capacitance will cause a drop in voltage at the second single-photon avalanche diode in response to an avalanche occurring in the first single-photon avalanche diode and mitigates crosstalk between the microcells).
Regarding claim 14, Pavlov discloses the silicon photomultiplier defined in claim 13, wherein the at least one component comprises a capacitor (320, Fig. 3, or 525, Fig. 16).
Regarding claim 15, Pavlov discloses the silicon photomultiplier defined in claim 14, wherein the capacitor has a first plate that is coupled to a selected one of a cathode and an anode of the first single-photon avalanche diode (Fig. 3, first plate of capacitor 320 is coupled to the cathode of the first SPAD, or first plate of capacitor 525 is coupled to the anode of the 512 in microcell 505B, Fig. 16) and wherein the capacitor has a second plate that is coupled to a selected one of a cathode and an anode of the second single-photon avalanche diode (Fig. 3, second plate of capacitor 320 is coupled to the cathode of the second SPAD via a capacitor, see also Fig. 16, second plate of capacitor 525 is coupled to the cathode of 512 at node 530).
Regarding claim 16, Pavlov discloses the silicon photomultiplier defined in claim 14, further comprising: 
a third microcell (Figs. 3 and 16 illustrate at least three microcells) that includes a third single-photon avalanche diode (315, Fig. 3, or 512 in microcell 505, Fig. 16) and third quenching circuitry (corresponding resistance, Fig. 3, or see 507 and 509 in microcell 505, Fig. 16); and 
at least one additional component (two capacitors 320 are coupled together via electrode 305, Fig. 3, or 525, Fig. 16) coupled between the first microcell (Fig. 3, or 505B, Fig. 16) and the third microcell (Fig. 3, or 505, Fig. 16) that causes a drop in voltage at the third single-photon avalanche diode in response to the avalanche occurring in the first single-photon avalanche diode to mitigate crosstalk between the first and third microcells (given that the circuit structures are the same, i.e. a capacitance between the two microcells, it follows that the circuit has the same operating characteristics and the capacitance will cause a drop in voltage at the third single-photon avalanche diode in response to an avalanche occurring in the first single-photon avalanche diode and mitigates crosstalk between the microcells).
Regarding claim 17, Pavlov discloses the silicon photomultiplier defined in claim 16, wherein the at least one additional component comprises an additional capacitor (320, Fig. 3, or 525, Fig. 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0313414 ("Pavlov") in view of U.S. Patent Publication No. 2016/0329369 ("Harmon").
Regarding claim 1, Pavlov discloses a semiconductor device, comprising: 
a first single-photon avalanche diode (array of photodiodes 315, Fig. 3, paragraph [0003] states photodiodes are Geiger-mode avalanche photodiodes, or 512 in microcell 505B, Fig. 16); 
first quenching circuitry coupled to the first single-photon avalanche diode (respective resistance not labeled, Fig. 3, or 507 and 509 in microcell 505B, Fig. 16); 
a second single-photon avalanche diode (315, Fig. 3, or 512 in microcell 505A, Fig. 16); 
second quenching circuitry coupled to the second single-photon avalanche diode (respective resistance not labeled, Fig. 3, or 507 and 509 in microcell 505A, Fig. 16); and 

Pavlov does not explicitly disclose that the capacitor comprises first and second overlapping plates that are interposed between the first and second single-photon avalanche diodes.
However, Harmon discloses a capacitor (paragraph [0074], Fig. 10) that is coupled between the first single-photon avalanche diode (1030A, Figs. 10 and 11) and the second single-photon avalanche diode (1030B, Figs. 10 and 11), wherein the capacitor comprises first (1050, Fig. 10) and second overlapping plates (1020A or 1020B, paragraphs [0074] and [0077]) that are interposed between the first and second single-photon avalanche diodes (Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use two overlapping conductive layers to form a capacitor as disclosed by Harmon in the device of Pavlov in order to adjust the capacitance value to the desired value, for example reducing or increasing the size of the conductive layer yields reduced or increased capacitance value, as taught, known, and predictable.
Regarding claim 2, Pavlov in view of Harmon discloses the semiconductor device defined in claim 1, and Pavlov further discloses that the capacitor (320, Fig. 3) is coupled to a first cathode of the first single-photon avalanche diode (Fig. 3) and a second cathode of the second single-photon avalanche diode (Fig. 3, the first capacitor couples to the cathode of a second photodiode via a capacitor).
Regarding claim 3, Pavlov in view of Harmon discloses the semiconductor device defined in claim 1, and Pavlov further discloses that the capacitor (320, Fig. 3, or 525, Fig. 16) is coupled to a first node that is interposed between the first single-photon avalanche diode and the first quenching circuitry (Fig. 3, or node 532, Fig. 16) and wherein the capacitor is coupled to a second node that is interposed between the second single-photon avalanche diode and the second quenching circuitry (Fig. 3, the first capacitor couples to the cathode [second node] of a second photodiode via a capacitor, or node 530, Fig. 16, is between the second SPAD and 507).
Regarding claim 4, Pavlov in view of Harmon discloses the semiconductor device defined in claim 1, and Pavlov further discloses that the first single-photon avalanche diode and the first quenching circuitry are coupled in series (Fig. 3, or Fig. 16) between a first bias voltage supply terminal (+Vbias, Fig. 6, or 520, Fig. 16) and a second bias voltage supply terminal (ground, paragraph [0047], and see Fig. 16).
Regarding claim 5, Pavlov in view of Harmon discloses the semiconductor device defined in claim 4, and Pavlov further discloses that the second single-photon avalanche diode and the second quenching circuitry are coupled in series (Fig. 3, or Fig. 16) between the first bias voltage supply terminal (Vbias, Fig. 6, or 520, Fig. 16) and the second bias voltage supply terminal (ground, paragraph [0047], and see Fig. 16).
Regarding claim 6, Pavlov in view of Harmon discloses the semiconductor device defined in claim 1, and Pavlov further discloses that the capacitor is a first capacitor (320, Fig. 3, or 525, Fig. 16), the semiconductor device further comprising: 
a third single-photon avalanche diode (315, Fig. 3, or 512 in microcell 505, Fig. 16); 

a second capacitor (320, Fig. 3, or 525, Fig. 16) that is coupled between the first single-photon avalanche diode (512 in microcell 505B, Fig. 16) and the third single-photon avalanche diode (Fig. 3, the second capacitor couples to the first and the third photodiodes via a capacitor, or 512 in microcell 505, Fig. 16).  
Regarding claim 7, Pavlov in view Harmon discloses the semiconductor device defined in claim 6, and Pavlov further discloses: 
a fourth single-photon avalanche diode (315, Fig. 3); 
fourth quenching circuitry coupled to the fourth single-photon avalanche diode (respective resistance not labeled, Fig. 3); 
a fifth single-photon avalanche diode (315, Fig. 3); 
fifth quenching circuitry coupled to the fifth single-photon avalanche diode (respective resistance not labeled, Fig. 3); 
a third capacitor (Fig. 3, capacitor 320 couples to the first photodiode and the fourth photodiode via a capacitor) that is coupled between the first single-photon avalanche diode and the fourth single-photon avalanche diode (Fig. 3); and 
a fourth capacitor (Fig. 3, capacitor 320 couples to the first photodiode and the fifth photodiode via a capacitor) that is coupled between the first single-photon avalanche diode and the fifth single-photon avalanche diode (Fig. 3).
Regarding claim 9, Pavlov in view of Harmon discloses the semiconductor device defined in claim 1, and Pavlov further discloses the first plate of the capacitor is electrically 
Regarding claim 10, Pavlov in view of Harmon discloses the semiconductor device defined in claim 1, wherein the capacitor (320, Fig. 3, or 525, Fig. 16) is configured to cause a drop in voltage at the second single-photon avalanche diode in response to an avalanche occurring in the first single-photon avalanche diode (The wherein clause does not make a structural distinction from the prior art, therefore given that the circuit structures are the same, i.e. a capacitance between the two single-photon avalanche diodes, it follows that the circuit has the same operating characteristics and the capacitance will cause a drop in voltage at the second single-photon avalanche diode in response to an avalanche occurring in the first single-photon avalanche diode).
Regarding claim 11, Pavlov in view of Harmon discloses the semiconductor device defined in claim 1, wherein the first single-photon avalanche diode (315, Fig. 3, or 512 in microcell 505B, Fig. 16) is configured to undergo a first voltage drop in response to an avalanche occurring in the first single-photon avalanche diode and wherein the capacitor (320, Fig. 3, or 525, Fig. 16) is configured to cause a second voltage drop at the second single-photon avalanche diode in response to the first voltage drop to reduce crosstalk between the first and second single-photon avalanche diodes (The wherein clause does not make a structural 
Regarding claim 12, Pavlov in view of Harmon discloses the semiconductor device defined in claim 11, wherein the second voltage drop is smaller than the first voltage drop (The wherein clause does not make a structural distinction from the prior art, therefore given that the circuit structures are the same, i.e. a resistor as a quenching circuit and a capacitance between the two single-photon avalanche diodes, it follows that the circuit has the same operating characteristics and the second voltage drop is smaller than the first voltage drop).
Regarding claim 21, Pavlov in view of Harmon discloses the semiconductor device defined in claim 1, wherein the first plate is directly coupled to a selected one of a cathode and an anode of the first single-photon avalanche diode (Fig. 16, first plate of capacitor 525 is coupled to the anode of the SPAD 512 at node 532) and wherein the second plate is directly coupled to a selected one of a cathode and an anode of the second single-photon avalanche diode (Fig. 16, the second plate is coupled to the cathode of the second SPAD at node 530).
Claims 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlov in view of U.S. Patent Publication No. 2014/0312448 ("Harmon2").
Regarding claim 18, Pavlov discloses a semiconductor device, comprising: 
a first single-photon avalanche diode (512 in cell 505B, Fig. 16); 

a parallel plate capacitor (525, Fig. 16) between the first and second single-photon avalanche diodes (Fig. 16), wherein the first conductive layer is directly coupled to a selected one of a cathode and an anode of the first single-photon avalanche diode (Fig. 16, first conductive layer is coupled to the anode of the first SPAD at node 532) and wherein the second conductive layer is directly coupled to a selected one of a cathode and an anode of the second single-photon avalanche diode (Fig. 16, second conductive layer is coupled to the cathode of the second SPAD at node 530).
Pavlov does not explicitly disclose that the parallel plate capacitor is formed from a first and second overlapping conductive layers that are formed between the first and second single-photon avalanche diodes.
However, Harmon2 discloses that a capacitor can be formed using a first and second overlapping conductive layers (paragraphs [0012], [0084-0085], Fig. 18 and 19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use two overlapping conductive layers to form a capacitor as disclosed by Harmon2 in the device of Pavlov in order to adjust the capacitance value to a desired value, for example reducing or increasing the size of the conductive layer yields reduced or increased capacitance value, as taught, known, and predictable.
Regarding claim 20, Pavlov in view of Harmon2 discloses the semiconductor device defined in claim 18, wherein the parallel plate capacitor causes a temporary reduction in over-bias on the second single-photon avalanche diode when an avalanche causes a voltage of the first single-photon avalanche diode to drop below a breakdown voltage (The wherein clause 
Regarding claim 22, Pavlov discloses the semiconductor device defined in claim 1, but does not explicitly disclose that the capacitor has a capacitance that is between 2 and 12 femtofarads.
However, Harmon2 discloses that the capacitor has a capacitance that is between 1 and 1000 femtofarads (paragraph [0085]).
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to choose the desired capacitance value, such as between 1 and 12 femtofarads, in order to set the desired RC time constant for the reset/recharge cycles, as taught, known, and predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878